Case 1:20-cv-00544-PAB-NYW Document 70 Filed 02/17/21 USDC Colorado Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                              Chief Judge Philip A. Brimmer

  Civil Case No. 20-cv-00544-PAB-NYW

  GEORGE LOWRY WEEKS,

         Plaintiff,

  v.

  PA BARKMAN,
  PA DYER, and
  Dr. OBA

       Defendants.
  _____________________________________________________________________

                                  ORDER
  _____________________________________________________________________

         This matter is before the Court on plaintiff’s Motion Requesting a Preliminary

  Injunction [Docket No. 59].

         On February 26, 2020, plaintiff filed his complaint. Docket No. 1. On May 7,

  2020, plaintiff filed an amended complaint, bringing a single claim for deliberate

  indifference in violation of the Eighth Amendment. See Docket No. 13 at 4-5.

  Specifically, plaintiff alleges that he has a compression fracture in his back and that,

  since his arrival at FCI Englewood in Englewood, Colorado, defendants have failed to

  properly treat his back condition and resulting pain. See id.

         On January 29, 2021, plaintiff filed a motion for preliminary injunction. See

  Docket No. 59. He argues (1) that he was subject to excessive force by “CO” Ward, (2)

  retaliation by Lt. Cooper and Lt. Marrero, (3) failure to treat a wrist injury by EMT Duck,
Case 1:20-cv-00544-PAB-NYW Document 70 Filed 02/17/21 USDC Colorado Page 2 of 3




  EMT Williamson, and defendant Barkman, and (4) mishandling of his legal papers.

  See id. at 1-5.

         “A preliminary injunction is . . . appropriate to grant intermediate relief of the

  same character as that which may be granted finally.” Hicks v. Jones, 332 F. App’x

  505, 508 (10th Cir. 2009) (unpublished) (emphasis added) (quoting De Beers Consol.

  Mines v. United States, 325 U.S. 212, 220 (1945)). Here, plaintiff requests relief based

  on unrelated actions not alleged in his complaint and, therefore, is not “of the same

  character” of the relief which his complaint seeks. See id. While plaintiff’s complaint

  seeks compensatory damages and medical expenses as a result of defendants’ failure

  to treat his back issues, see Docket Nos. 13, 21, 1 his motion for preliminary injunction

  seeks “a preliminary injunction against FCI Englewood” regarding excessive force,

  retaliation, medical issues regarding his wrist, and mishandling of his legal papers. See

  Docket No. 59 at 1-5. As a result, the relief requested in plaintiff’s motion for

  preliminary inunction is “on [] matter[s] lying wholly outside the issues in [his] suit.”

  Hicks, 332 F. App’x at 508 (quoting De Beers, 325 U.S. at 220). Therefore, plaintiff’s

  motion will be denied.2




         1
           Plaintiff’s complaint is contained at three different places in the docket, see
  Docket No. 23, and his relief is found at Docket No. 21.
         2
           The Court also notes that plaintiff seeks relief against several defendants not
  named or served in this action, further preventing him from securing a preliminary
  injunction against those defendants.

                                                 2
Case 1:20-cv-00544-PAB-NYW Document 70 Filed 02/17/21 USDC Colorado Page 3 of 3




        For the foregoing reasons, it is

        ORDERED that plaintiff’s Motion Requesting a Preliminary Injunction [Docket

  No. 59] is DENIED.




               DATED February 17, 2021.

                                               BY THE COURT:



                                               ____________________________
                                               PHILIP A. BRIMMER
                                               Chief United States District Judge




                                           3
